                 Case 3:19-cv-00025-DMS-BLM Document 74 Filed 08/28/20 PageID.877 Page 1 of 3



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600; Fax: 213.236.2700
                       4
                           Attorneys for Defendant,
                       5   INTER-CON SECURITY SYSTEMS, INC.
                       6
                       7
                       8                             UNITED STATES DISTRICT COURT
                       9                       SOUTHERN DISTRICT OF CALIFORNIA
                      10
                      11   GENE SUGIMOTO, an individual,              Case No. 3:19-cv-00025-DMS-BLM
                      12                                              JOINT MOTION FOR DISMISSAL
                                        Plaintiff,                    WITH PREJUDICE
                      13
                                 v.                                   [F.R.C.P., Rule 41(a)]
                      14
                           INTER-CON SECURITY                         Judge: Honorable Dana M. Sabraw
                      15
                           SYSTEMS, INC., a California
                      16   corporation; and DOES 1 through
                           25, inclusive,
                      17
                      18                Defendants.
                      19
                      20   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                      21         Pursuant to Civil Rule 7.2, Plaintiff GENE SUGIMOTO (“Plaintiff” ) and
                      22   Defendant INTER-CON SECURITY SYSTEMS, INC. (“Defendant” ) (inclusively,
                      23   the “Parties” ) hereby submit this Joint Motion for Dismissal with Prejudice (the
                      24   “Joint Motion” ). Pursuant to this Joint Motion, the Parties agree and stipulate that
                      25   the entire action shall be dismissed with prejudice, pursuant to Federal Rule of Civil
                      26   Procedure rule 41(a)(1)(A)(ii) and further agree that each party shall be responsible
                      27   for their own costs and attorneys’fees except as otherwise set forth in the parties’
                      28   settlement agreement and release.
B URKE , W I LLIAMS &                                                                        3:19-CV-00025-DMS-BLM
   S ORENS EN , LLP                                                 -1-                JOINT MOTION FOR DISMISSAL
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                                    WITH PREJUDICE
                 Case 3:19-cv-00025-DMS-BLM Document 74 Filed 08/28/20 PageID.878 Page 2 of 3



                       1            It is also agreed by and amongst the Parties that this Court will retain
                       2   jurisdiction solely to resolve disputes regarding completion of the settlement, if any
                       3   arise.
                       4            IT IS SO STIPULATED.
                       5                                             BURKE, WILLIAMS & SORENSEN, LLP
                           Dated: August 28, 2020
                       6
                                                                     By: s/ Susan E. Coleman
                       7                                                    Susan E. Coleman
                       8                                             Attorneys for Defendant,
                       9                                             INTER-CON SECURITY SYSTEMS, INC.

                      10
                           Dated: August 28, 2020                    THE GILLILAND FIRM
                      11                                             THE HANRAHAN FIRM
                      12
                                                                     By: s/ Aisling S. Gilliland
                      13                                                    Aisling S. Gilliland, Esq.
                                                                            Corey P. Hanrahan
                      14
                                                                     Attorneys for Plaintiff,
                      15                                             GENE SUGIMOTO
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W I LLIAMS &                                                                          3:19-CV-00025-DMS-BLM
   S ORENS EN , LLP                                                   -2-                JOINT MOTION FOR DISMISSAL
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                                      WITH PREJUDICE
                 Case 3:19-cv-00025-DMS-BLM Document 74 Filed 08/28/20 PageID.879 Page 3 of 3



                       1                           SIGNATURE CERTIFICATION
                       2         Pursuant to section 2(f)(4) of the electronic case filing administrative policies
                       3   and procedures manual, I hereby certify that the content of this document is
                       4   acceptable to Aisling S. Gilliland and Corey P. Hanrahan, counsel for Plaintiff
                       5   Gene Sugimoto, and that I have obtained Ms. Gilliland’s authorization to affix her
                       6   electronic signature to this document.
                       7
                       8   Dated: August 28, 2020                   BURKE, WILLIAMS & SORENSEN, LLP
                       9
                                                                    By: s/ Susan E. Coleman
                      10                                                   Susan E. Coleman
                      11                                            Attorneys for Defendant,
                      12                                            INTER-CON SECURITY SYSTEMS, INC.

                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W I LLIAMS &                                                                       3:19-CV-00025-DMS-BLM
   S ORENS EN , LLP                                                 -3-               JOINT MOTION FOR DISMISSAL
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                                   WITH PREJUDICE
